IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit
                                    No. 16-50408                                     FILED
                                  Summary Calendar                             August 10, 2017
                                                                                Lyle W. Cayce
                                                                                     Clerk
SEALED APPELLEE,

                                                 Plaintiff-Appellee

v.

SEALED APPELLANT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:13-CR-302-1


Before BENAVIDES, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       The appellant challenges the denial of his 18 U.S.C. § 3582(c)(2) motion,
urging that the district court erred in determining that he was ineligible for a
sentencing reduction. He asserts that his sentence was tied to a guidelines
range as his plea agreement stipulated only a maximum term, arrived at after
the applicable guidelines range was calculated. He further contends that the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                                       No. 16-50408

district court erred by failing to consider the 18 U.S.C. § 3553(a) factors before
denying his motion.
       As the district court determined, appellant was not eligible for a
reduction because his sentence was not “based on a sentencing range that has
subsequently been lowered by the Sentencing Commission.”                        § 3582(c)(2).
Rather, the district court sentenced appellant to 120 months of imprisonment
based on his binding agreement under Federal Rule of Criminal Procedure
11(c)(1)(C).    See Freeman v. United States, 564 U.S. 522, 534-40 (2011)
(Sotomayor, J., concurring); United States v. Benitez, 822 F.3d 807, 809-12 (5th
Cir. 2016). 1 Therefore, we affirm the district court’s denial of a sentence
reduction.     See Freeman, 564 U.S. at 534-40 (Sotomayor, J., concurring);
Benitez, 822 F.3d at 809-12; see also 28 U.S.C. § 2111; United States v.
Gonzalez-Balderas, 105 F.3d 981, 984 (5th Cir. 1997).
       AFFIRMED.




       1  Recognizing that his claim is foreclosed by Benitez, appellant nevertheless raises to
preserve for possible further review the argument that a § 3582(c)(2) sentence reduction is
available to a defendant who pleaded guilty pursuant to a Rule 11(c)(1)(C) agreement in any
case where the guidelines range was a relevant part of the analytic framework used by the
district court to determine the sentence.


                                              2